NON-FINAL REJECTION
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 13, 2022 has been entered.

Response to Amendment
	The Amendment filed October 13, 2022 has been entered. Claims 2-9, 11-15, 17-20, and 22 remain pending in the application. Claim 21 has been cancelled. Applicant's amendments to the claims have overcome the rejections previously set forth in the Final Office Action mailed July 19, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 2-9, 11-15, 17-20, and 22 are rejected under 35 U.S.C. 103 as unpatentable.
	
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-9, 11-13, 15, 17-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Blaine et al. (US 2015/0347327), Smith et al. (US 2015/0242133), Talwar et al. (US 2018/0004456), Faulhaber et al. (US 2015/0100820), Applicant Admitted Prior Art (AAPA).
Regarding claim 2, Blaine et al. disclose: 
A method of scheduling tasks to be run on a computing resource in a data storage system, comprising: 
arranging tasks into multiple classes, the classes having respective shares and respective priorities ([0007] the storage device additionally comprises a set of queues including at least a first queue and a second queue, where the multiple memory requests received by the command interface are assigned to a queue in the set of queues based on the priority of the access request, and where the first queue is associated with a first priority and the second queue is associated with a second priority; [0034] a high priority queue 401, a low priority queue 402, and a medium priority queue 403 accept incoming prioritized I/O requests from user-space processes...specific priorities used by the queues are exemplary, and fewer priorities or more priorities than those illustrated can be used without departing from the spirit of the description); 
assigning latency-critical tasks to a first class and...tasks to a second class ([0021] the system includes a background/low priority (BG) process 102, a foreground/high priority (FG) process 104; [0024] The priority of the I/O request 132 can influence the pendency period of the request because the lower priority requests may be assumed to be more latency tolerant in comparison to higher priority requests. Accordingly, if the I/O request 132 is initially made as a low priority request, the request may be delayed or preempted numerous times by higher priority requests when pending within the I/O subsystem of the data processing system; [0034]); and 
running tasks by the computing resource in priority order, with the latency-critical tasks of the first class running before the...tasks of the second class ([0034] request queues can be addressed in a round-robin fashion, where each queue is addressed sequentially. One or more commands in the high priority queue 401 can be processed, followed by one or more commands in the medium priority queue 402, followed by the low priority queue 403, followed by the high priority queue, 401, etc....The specific priorities used by the queues are exemplary, and fewer priorities or more priorities than those illustrated can be used without departing from the spirit of the description; i.e. high priority tasks may be processed first/prior to lower priority commands and throughout down the priorities/queues)...
wherein the latency-critical tasks assigned to the first class include I/O request tasks for receiving and responding to I/O requests ([0022] FB process 104 (i.e. foreground/high priority)) can each request data from the storage device 130. In one embodiment, when a process makes an I/O request to read data on a storage device, a block of memory is allocated for use during the transfer... When the request is serviced, the storage device conducts a direct memory access (DMA) write to the physical memory address block; [0031] storage and retrieval of data to and from the memory device 324)...and wherein...tasks assigned to the second class include background I/O tasks ([0022] The BG process 102 (i.e. background/low priority) and FB process 104 can each request data from the storage device 130)...
	Blaine et al. discloses assigning latency-critical tasks to a first class and background/low priority tasks to a second class and running latency-critical tasks before background/low priority tasks. However, Blaine et al. do not appear to explicitly teach “assigning...bandwidth-critical tasks to a second class; and,” running latency-critical tasks of the first class “before the bandwidth critical tasks...with the first class and the second class each allocated access to the computing resource in accordance with their respective shares,” latency critical tasks are “not background I/O tasks for incorporating data received in I/O write requests into persistent storage structures,” and bandwidth-critical tasks include background I/O tasks “for incorporating data received in I/O write requests into persistent storage structures but not I/O request tasks for receiving and responding to I/O requests.”  However, Smith et al. disclose:
...assigning...bandwidth-critical tasks to a second class ([0013] Storage system 150 includes storage controller 120, which maintains multiple different profiles that are each designed to adapt storage system 150 to a different type of Input/Output (I/O) processing workload...one profile may be adapted for latency sensitive I/O workloads...while another profile may be adapted for bandwidth-heavy workloads; [0021] workloads are classified based on the expected sensitivity to bandwidth and/or latency of their underlying I/O requests; [0038] As shown in FIG. 4, each type of workload is characterized by any suitable combination of I/O characteristics, each type of workload is associated with certain desired storage system characteristics (e.g., low latency, high bandwidth, guaranteed writes, etc.); i.e. assigning I/Os to different classifications for processing with one being sensitive to latency and another being sensitive to bandwidth);
...bandwidth-critical tasks assigned to the second class ([0021])...
Blaine et al. and Smith et al. are analogous art because Blaine et al. teach I/O scheduling and Smith et al. teach storage workload profiling.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Blaine et al. and Smith et al. before him/her, to modify the Blaine et al. teachings of classifying and prioritizing commands/tasks with the Smith et al. teachings of classifying and prioritizing commands/tasks based on bandwidth sensitivity because doing so would “enhance the overall speed of the storage system, which ensures that the storage system provides a substantial benefit to its users, even when those users utilize the storage system for very different types of tasks over time.” (Smith [0028]). Therefore it would have been obvious to combine Blaine and Smith for the benefits shown above to obtain the invention as specified in the claim.
Blaine et al. and Smith et al. do not appear to explicitly teach “with the first class and the second class each allocated access to the computing resource in accordance with their respective shares,” latency critical tasks are “not background I/O tasks for incorporating data received in I/O write requests into persistent storage structures,” and bandwidth-critical tasks include background I/O tasks “for incorporating data received in I/O write requests into persistent storage structures but not I/O request tasks for receiving and responding to I/O requests.” However, Talwar et al. disclose:
and with the first class and the second class each allocated access to the computing resource in accordance with their respective shares ([0031] the memory network 100 provides a guaranteed memory access bandwidth for some or all of the memory access priority levels),
Blaine et al., Smith et al., and Talwar et al. are analogous art because Blaine et al. teach I/O scheduling; Smith et al. teach storage workload profiling; and Talwar et al. teach memory access bandwidth.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Blaine et al., Smith et al., and Talwar et al. before him/her, to modify the combined teachings of Blaine et al. and Smith et al. with the Talwar et al. teachings of allocating memory resources/bandwidth based on the classifications of tasks/commands because doing so would “support increased efficiency and effectiveness in accessing a shared memory.” (Talwar et al. [0011)). Talwar et al. teaches allocating bandwidth/shares of memory resources based on type/classes of commands/tasks; Blaine/Smith/Talwar providing variations of the types/classifications in which tasks/commands may be distinguished/classified. Therefore it would have been obvious to combine Blaine et al. and Smith et al. with Talwar et al. for the benefits shown above to obtain the invention as specified in the claim.
The combination of Blaine et al. and Smith et al. disclose that bandwidth-critical tasks include background I/O tasks and background I/O tasks are tasks assigned to a second, lower priority, class. However, the combination of Blaine et al., Smith et al., and Talwar et al. do not appear to explicitly teach latency critical tasks are “not background I/O tasks for incorporating data received in I/O write requests into persistent storage structures” and bandwidth-critical tasks include background I/O tasks “for incorporating data received in I/O write requests into persistent storage structures but not I/O request tasks for receiving and responding to I/O requests.”  However, Faulhaber et al. disclose:
...tasks...include background I/O tasks for incorporating data received in I/O write requests into persistent storage structures ([0021] By using a volatile cache 120 to temporarily store write commands, the process can return from the write call (presumably with successful status) and proceed to do other operations. The storage device 102 will complete the write to the main persistent storage media 104, e.g., as a background task).
Blaine et al., Smith et al., Talwar et al., and Faulhaber et al. are analogous art because Blaine et al. teach I/O scheduling; Smith et al. teach storage workload profiling; Talwar et al. teach memory access bandwidth; and Faulhaber et al. background I/O tasks.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Blaine et al., Smith et al., Talwar et al., and Faulhaber et al. before him/her, to modify the combined teachings of Blaine et al., Smith et al., and Talwar et al. with the Faulhaber et al. teachings of background tasks to persist I/O write requests into persistent memory because doing so would “use a volatile cache 120 to temporarily store write commands, the process can return from the write call (presumably with successful status) and proceed to do other operations.” (i.e. by utilizing a cache to temporarily store write commands, and performing persistence at a later time/in the background, giving the persistence a lower priority compared to other commands, aids in processing other/higher priority commands sooner/in place of lower priority commands) (Faulhaber [0021]). Therefore it would have been obvious to combine Blaine, Smith and Talwar with Faulhaber for the benefits shown above to obtain the invention as specified in the claim.
Blaine et al. discloses assigning latency-critical tasks to a first class, assigning background/low priority (i.e. bandwidth) tasks to a second class, and running latency-critical tasks before background/low priority (i.e. bandwidth) tasks. Blain et al. further disclose that latency critical tasks include tasks for receiving and responding to I/O requests. Faulhaber et al. disclose that background I/O (i.e. bandwidth) tasks are tasks for incorporating data received in I/O write requests into persistent storage structures. Blaine, Smith, and Talwar with Faulhaber do not appear to explicitly teach latency critical tasks are “not background I/O tasks for incorporating data received in I/O write requests into persistent storage structures” and bandwidth-critical tasks, which include background I/O tasks, are “not I/O request tasks for receiving and responding to I/O requests.” However, AAPA discloses:
...but not background I/O tasks for incorporating data received in I/O write requests into persistent storage structures ([0002] Servicing of I/O requests generally takes priority over background activity, as storage systems typically have latency targets for responding to I/O requests. For example, meeting these targets may involve quickly providing data in response to read requests and quickly persisting and acknowledging data in response to write requests)...but not I/O request tasks for receiving and responding to I/O requests ([0002] While not having the same urgency as host I/O requests, background activities are nevertheless important to maintain. If a system falls too far behind in its background processing, it may eventually lose its ability to store new data, causing it to fail to meet its latency targets as well as other requirements).
Blaine et al., Smith et al., Talwar et al., Faulhaber et al., and AAPA are analogous art because Blaine et al. teach I/O scheduling; Smith et al. teach storage workload profiling; Talwar et al. teach memory access bandwidth; Faulhaber et al. background I/O tasks; and AAPA teaches servicing I/O requests to maintain latency targets.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Blaine et al., Smith et al., Talwar et al., Faulhaber et al., and AAPA before him/her, to modify the combined teachings of Blaine et al., Smith et al., Talwar et al., and Faulhaber et al. with AAPA’s teachings of categorizing tasks because explicitly categorizing the first class to exclude background I/O tasks for incorporating data received in I/O write requests into persistent storage structures would enable the system to prioritize responding to receiving and responding to I/O requests. The combination would enable the storage system to meets latency targets for responding to I/O requests (AAPA [0002]).
Regarding claim 3, Blaine et al. further disclose: 
The method of claim 2, further comprising running multiple scheduling cycles in succession ([0034] request queues can be addressed in a round-robin fashion, where each queue is addressed sequentially; One or more commands in the high priority queue 401 can be processed, followed by one or more commands in the medium priority queue 402, followed by the low priority queue 403, etc.; i.e. successive commands in the higher priority queue may be performed before executing commands in a lower priority queue), wherein the first class and the second class are allocated access to the computing resource in accordance with their respective shares within the scheduling cycles (FIG. 4; [0034] the higher priority commands being associated with their respective higher priority queue; the lower priority commands being associated with their respective lower priority queue; etc. (i.e. the priority commands/queues allocated access to their respective memory resources with their respective shares)).
Regarding claim 4, Blaine et al. further disclose: 
The method of claim 3, wherein the classes further include a third class for additional background tasks, the third class having a lowest priority ([0021] having a lowest priority (includes a background/low priority (BG) process; [0034] a high priority queue 401, a low priority queue 402 (i.e. a third class/queue/type of command(s)), and a medium priority queue 403 accept incoming prioritized I/O requests).
Regarding claim 5, Talwar et al. further disclose: 
The method of claim 4, wherein the shares of the first class and the shares of the second class (as taught by Blaine et al. in claim 1) together account for 100% of a scheduling cycle, with a share of the third class being zero ([0030]-[0032] provides a guaranteed memory access bandwidth for some or all of the memory access priority levels; i.e. some or all priority queues may or may not receive a share of memory access/bandwidth processing, including first and second classes/types of tasks/commands receiving 100% of the share and other(s)/third class receiving zero).
Regarding claim 6, Blaine et al. further disclose: 
The method of claim 5, wherein tasks in the third class are run in response to both the first class and the second class having no tasks ready to be run ([0034] request queues can be addressed in a round-robin fashion, where each queue is addressed sequentially; One or more commands in the high priority queue 4071 can be processed, followed by one or more commands in the medium priority queue 402, followed by the low priority queue 403, etc.; The specific priorities used by the queues are exemplary, and fewer priorities or more priorities than those illustrated can be used without departing from the spirit of the description; therefore, tasks in the low priority queue are not executed until higher priority commands are processed).
Regarding claim 7, Talwar et al. further disclose: 
The method of claim 5, wherein the share of the second class (i.e. bandwidth-critical/low priority as taught by Blane and Smith in claim 1) is provided as an adjustable parameter ([0032] the memory network 100 receives the bandwidth allocation instruction from a monitoring system that may dynamically adjust priority levels and memory access prioritization), with the share of the first class being dependent upon the share of the second class (allocating a certain portion of bandwidth/share for one type/classification of requests limits/restricts/makes dependent the amount of memory resources/bandwidth another type/classification receives; [0030]-[0032]).
Regarding claim 8, Talwar et al. further disclose: 
The method of claim 7, wherein the share of no other class besides the second class is an adjustable parameter ([0031] the memory network 100 may reserve a respective portion of the memory access bandwidth for none, some, or all of the memory access priority levels).
Regarding claim 9, Talwar et al. further disclose: 
The method of claim 7, further comprising monitoring progress of tasks in the second class (i.e. bandwidth-critical/low priority as taught by Blane and Smith in claim 1) and changing the share of the second class in response to detecting that the progress differs from a target level ([0032] The memory network 100 may allocate guaranteed resource bandwidth in response to receiving a bandwidth allocation instruction. In some examples, the memory network 100 receives the bandwidth allocation instruction from a monitoring system that may dynamically adjust priority levels and memory access prioritization based on meeting or violation SLA and QoS requirements of applications executing in the computing system 200; i.e. the allocation of resources may be adjusted based on meeting or violating requirements/targets of the system).
Regarding claim 11, Talwar et al. further disclose: 
The method of claim 9, wherein changes in the share of the second class are rate-limited ([0032] bandwidth allocation instruction from a monitoring system that may dynamically adjust priority levels and memory access prioritization; adjusting the allocation of memory resources/bandwidth by any means comprise a rate of change limitation (i.e. cannot exceed 100%, for example).
Regarding claim 12, Blaine et al. further disclose: 
The method of claim 4, further comprising reassigning a set of tasks in the third class to the second class in response to determining that the set of tasks has become critical ([0028] an expedite request from a process, task, or module can be evaluated by the operating system 210 to determine whether to issue an explicit expedite command; The request can be evaluated based on one or more parameters including the priority of the blocked application or process, the duration of time between I/O request dispatch and expedite, the priority of the task to expedite, the expected period to process an expedite command, and the system process or I/O load; i.e. task(s)/command(s) can be evaluated and priority level risen/reassigned (i.e. become more critical/to be processed sooner) from one queue to another; Note, Applicant's specification expresses “ordinal expressions, such as 'first," "second," "third," and so on, may be used as adjectives herein for identification purposes;” “Unless specifically indicated, these ordinal expressions are not intended to imply any ordering or sequence” — [0081], indicating the limitation comprises reassigning task(s) from one priority level/queue to another, effectively to be processed more quickly).
Regarding claim 13, the combined teachings of Blaine, Smith, Talwar, and Faulhaber further disclose: 
The method of claim 3, wherein a lower-priority class exceeds its allocated share within a scheduling cycle in response to no higher- priority class having any tasks ready to be run (bandwidth allocation instruction an expedite request from a process, task, or module can be evaluated by the operating system 210 to determine whether to issue an explicit expedite command; The request can be evaluated based on one or more parameters including the priority of the blocked application or process, the duration of time between I/O request dispatch and expedite, the priority of the task to expedite, the expected period to process an expedite command, and the system process or I/O load — Blaine; [0028]; i.e. task(s)/command(s) can be evaluated and priority level risen/reassigned (i.e. become more critical/to be processed sooner) from one queue to another; Note, Applicant's specification expresses “ordinal expressions, such as 'first," "second," "third," and so on, may be used as adjectives herein for identification purposes;” “Unless specifically indicated, these ordinal expressions are not intended to imply any ordering or sequence” — [0081], indicating the limitation comprises reassigning task(s) from one priority level/queue to another, effectively to be processed more quickly).
Regarding claim 15, Blaine et al. disclose: 
A computerized apparatus, comprising control circuitry that includes a set of processing units coupled to memory, the control circuitry constructed and arranged to ([0006] a data processing system includes multiple electronic components including a one or mare processors coupled to a storage device and a memory device, to perform operations for managing input/output (I/O) requests to the storage device)...
The remaining limitations of claim 15 are the same or similar limitations as claim 1 and are, therefore, rejected for the same or similar reasons. 
Regarding claim 17, Blaine et al. disclose:
A computer program product including a set of non-transitory, computer-readable media having instructions which, when executed by control circuitry of a computerized apparatus, cause the computerized apparatus to perform a method of scheduling tasks to be run on a computing resource ([0042] that can be employed to implement the various /O scheduling operations described herein; The operations depicted can be performed by processing logic comprising hardware (e.g. circuitry, dedicated logic, etc.), software (as instructions on a non-transitory machine-readable storage medium), or a combination of hardware and software), the method comprising...
The remaining limitations of claim 17 are the same or similar limitations as claim 1 and are, therefore, rejected for the same or similar reasons.
Regarding claims 18-20, claims 18-20 comprise the same or similar limitations as claims 3-8, respectively, and are, therefore rejected for the same or similar reasons.
Regarding claim 22, Blaine et al. further disclose: 
The method of claim 2, wherein the multiple tasks further include a third class for additional background tasks ([0021] having a lowest priority (includes a background/low priority (BG) process; [0034] a high priority queue 401, a low priority queue 402 (i.e. a third class/queue/type of command(s)), and a medium priority queue 403 accept incoming prioritized I/O requests), wherein the share of the second class is provided as an adjustable parameter, with the share of the first class depends solely upon the share of the second class.
Blaine et al. do not appear to explicitly teach “wherein the share of the second class is provided as an adjustable parameter, with the share of the first class depends solely upon the share of the second class.” However, Talwar et al. further disclose:
wherein the share of the second class is provided as an adjustable parameter ([0032] the memory network 100 receives the bandwidth allocation instruction from a monitoring system that may dynamically adjust priority levels and memory access prioritization), with the share of the first class depends solely upon the share of the second class (allocating a certain portion of bandwidth/share for one type/classification of requests limits/restricts/makes dependent the amount of memory resources/bandwidth another type/classification receives; [0030]-[0032]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Blaine et al., Smith et al., Talwar et al., Faulhaber et al., and AAPA as applied to claim 3 above, and further in view of Stankevichus et al. (US 2020/0201792).
Regarding claim 14, Blaine et al. further disclose: 
The method of claim 3, wherein the act of scheduling tasks is itself a task ([0042] FIGS. 6-8 are flowcharts illustrating exemplary logic that can be employed to implement the various I/O scheduling operations described herein. The operations depicted can be performed by processing logic comprising hardware (e.g. circuitry, dedicated logic, etc.), software (as instructions on a non-transitory machine-readable storage medium), or a combination of hardware and software. Although the processes (i.e. task) are described below in terms of some sequential operations (i.e. the act of scheduling is itself a task))...
Blaine et al. further discloses that foreground processes belong to a first, high priority, class and background processes belong to a second, lower priority, class, see paragraph [0021]. Blaine et al., Smith et al., Talwar et al., Faulhaber et al., and AAPA do not appear to explicitly teach that the act of scheduling tasks “is assigned to the second class.” However, Stankevichus et al. disclose:
...is...the second class (i.e. bandwidth; [0115] it should be noted that each one of the applications 304 and 306 is associated with a respective pre-determined proportion “U” of processing bandwidth of the CPU 302 that is allocated for processing tasks of the respective application. For example, let it be assumed that the application 304 is allocated 25% of the processing bandwidth (U=¼) of the CPU 302 for processing tasks of the application 304. This means that up to a quarter of all processing bandwidth of the CPU 302 may be used to process tasks of the application 304).
Blaine et al. further discloses that foreground processes belong to a first, high priority, class and background processes belong to a second, lower priority, class, see paragraph [0021]. The combination of Blaine et al. and Smith et al. disclose that bandwidth-critical tasks include background I/O tasks and background I/O tasks are tasks assigned to a second, lower priority, class, see claim 1 above. Stankevichus et al. disclose that the scheduling of tasks is bandwidth sensitive. Therefore, it would be obvious to one skilled in the art before the effective filing date of the claimed invention that the task of scheduling is “assigned to” the second class.
Blaine et al., Smith et al., Talwar et al., Faulhaber et al., AAPA, and Stankevichus et al. are analogous art because Blaine et al. teach I/O scheduling; Smith et al. teach storage workload profiling; Talwar et al. teach memory access bandwidth; Faulhaber et al. background I/O tasks; AAPA teaches servicing I/O requests to maintain latency targets; and Stankevichus et al. teach scheduling I/O operations.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Blaine et al., Smith et al., Talwar et al., Faulhaber et al., AAPA, and Stankevichus et al. before him/her, to modify the combined teachings of Blaine et al., Smith et al., Talwar et al., Faulhaber et al., and AAPA with the Stankevichus et al. teachings that memory bandwidth is not only required for the processing of tasks, but required/utilized for the scheduling of tasks and needs to be adequately handled in order to schedule and process of I/O operations efficiently (Stankevichus [0103]-[0106]). Therefore it would have been obvious to combine Blaine, Smith, Talwar, Faulhaber, and AAPA with Stankevichus for the benefits shown above to obtain the invention as specified in the claim.

Response to Arguments
Applicant’s arguments, filed October 13, 2022, with respect to the rejection of claims have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Blaine et al., Smith et al., Talwar et al., Faulhaber et al., and AAPA based on applicant’s amendment to the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY A WARREN whose telephone number is (571)270-7288. The examiner can normally be reached M-Th 7:30am-5pm, Alternate F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY A WARREN/Primary Examiner, Art Unit 2137